DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 36 is objected to because of the following informalities:  the language “spin inducing mean” in line 3 should read –spin inducing means--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 33, 36, 37, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the other end" in 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarity also needed for the language “the other end”.  For examination purposes, claim 27 will be interpreted as having a 
Regarding claim 33, the language “at least one” makes the claim unclear.  Specification requires that the fiber being either carbon fiber or glass fiber (See Page 17, lines 15 through 18); not both.  In light of the above, claim 39 is considered
Claim 36 recites the limitation "the wide end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the edge of the wide end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the striking part" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 39, the language “at least one” makes the claim unclear.  Specification requires that the fiber being either carbon fiber or glass fiber (See Page 17, lines 15 through 18); not both.  In light of the above, claim 39 is considered indefinite.  For examination purposes, “at least one” will be interpreted as --one of--.  
Regarding claim 40, the language “or also” makes the claim unclear.  The claim requires the base to have a plurality of holes for inserting stems and at the same time requires the base to have a conical recess wherein stems are received between the recess and insert and the insert having recesses for receiving stems.  The specification (Page 8, lines 6 through 18) does not describes these limitations as combinable limitations; only as two separate preferred embodiments.  In light of the above, claims 40 is considered indefinite.  For examination purposes, the claim will be interpreted as being alternative embodiments (or).
40 recites the limitation "the conical surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-29, 35-37, 42, and 43 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Mao-Huang (USPN 5421587) and Nojima (USPN 4776596).
Regarding claim 26, Cheng discloses a shuttlecock having a striking part and aerodynamic part. Cheng discloses a base 12 and 62 to serve as the striking element for the striking part, a stems part formed by a plurality of stems 18 and 68 to provide support for the aerodynamic part, wherein the plurality of stems are connected to the base and have 4 stems (See Figures 1 and 10). Cheng also discloses a sheeting part 16 and 66 formed by sheeting forming an aerodynamic part attached to the plurality of stems. Each of the plurality of stems form a self-supporting edge part. Cheng discloses a plurality of openings (P) on each plane of the sheeting part. Cheng shows the openings being asymmetrically placed on a respective plane of the sheeting part (See Figure 10). Though it would be inherent for the openings to induce spin (in re 
Regarding claim 27, Cheng does not disclose if the stems are bigger at the base edge than the other end. Nojima shows the stems having a bigger thickness near the base than near the other end (See Figure 3). One having ordinary skill in the art would have found it obvious to have the thickness of the stems bigger at the base than at the other end, as taught by Nojima, in order to prevent rolling and turning of the base.
Regarding claim 28, Nojima discloses the pyramidal frustum is polygonal with clear distinguishable planes between the edges. The planes capable of having a graphical presentation.
Regarding claim 29, Nojima discloses the pyramidal frustum being a polygon less than 10 sides (pentagonal).
Regarding claim 35, Cheng discloses a spin inducing means wherein the spin inducing means is aerodynamic.

Regarding claim 37, see the above regarding claim 26.  In addition, Figure 10 of Cheng shows the plurality of stems being self-supported.
Regarding claim 42, see the above regarding claim 26. Mao-Huang discloses a spin-inducing means having an asymmetrical opening on each plane.
Regarding claim 43, see the above regarding claim 26.  Mao-Huang discloses a spin-inducing means having an asymmetrical opening on each plane.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Mao-Huang (USPN 5421587) and Nojima (USPN 4776596) further in view of Daole (USPN 9132328).
Regarding claim 30, Cheng in view of Mao-Huang and Nojima discloses the pyramidal sheeting being polygonal but does not disclose if the polygon can be imperfect. Daole discloses a shuttlecock with sheeting having an imperfect character (See Figure 2). Daole also discloses the sheeting being a general polygonal shape (See Figure 6). One having ordinary skill the art would have found if obvious to have the sheeting of any polygonal shape, as taught by Daole, in order to assist in the shuttlecock’s flight through the air.
Claims 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Mao-Huang (USPN 5421587) and Nojima (USPN 4776596) further in view of Caya (USPN 7951078).

Regarding claim 38, see the above regarding claim 32.
Claims 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Mao-Huang (USPN 5421587) and Nojima (USPN 4776596) further in view of Booty (USPN 2359726).
Regarding claim 34, Cheng in view of Mao-Huang and Nojima does not disclose the base having a recess and insert. Booty et al. discloses a shuttlecock having a base wherein the base has a conical recess and conical insert received by the recess for receiving ends of a plurality of stems (See Figures 2 and 4). One having ordinary skill in the art would have found if obvious to have a base with a conical recess and insert, as taught by Booty, in order to permanently secure a selected position.
Regarding claim 40, see the above reading claim 34.
Allowable Subject Matter
Claims 31, 33, and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant’s arguments with respect to claim(s) 26-43 have been considered but are moot.
Though arguments are moot, prior art previously cited in the previous rejection still applies. 
Applicant argues that Cheng does not teach asymmetrically arranged spin inducing means being openings and cutouts.  The examiner disagrees.  Figure 10 of Cheng shows openings placed off-center of the plane centerline.  It should be further noted that just because the reference does not explicitly state that the openings are spin-inducing means, does not means that they do not provide the same results (See MPEP 2145 II).  Because of this, arguments to Cheng are not persuasive. 
Applicant also argues that Nojima teaches prevention of turning or rolling of the ball and does not provide motivation for inducing spin.  The examiner disagrees.  Nojima does prevent turning and rolling of the ball; however, that does not mean rotation of the shuttlecock.  Because the shuttlecock is attached to a round ball like end with dimples, the dimple would turbulate the air creating rotation of the ball or a tumble 
With respect to Caya, the applicant does not provide any reasoning for the placement of the indicia.  This is merely ornamentation or printed matter on the plane of the sheeting part.  The placement of the indicia would be irrelevant if it does not provide a functional relationship to the invention (See MPEP 2111.05). Since this is not the case, argument to Caya is not persuasive.
 With respect to Booty, due the gist of the argument relying on what is taught by Cheng, Mao-Huang, and Nojima, arguments above regarding claim Cheng and Nojima apply.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711